UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1116



STEVEN OWENS,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (1:05-cv-00037-jpj)


Submitted:   October 31, 2006             Decided:   January 9, 2007


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Wolfe, Norton, Virginia, for Appellant.         Donna L.
Calvert, Regional Chief Counsel, William B. Reeser, Supervisory
Regional Counsel, Reesha Kang Trznadel, Assistant Regional Counsel,
Philadelphia, Pennsylvania, John L. Brownlee, United States
Attorney, Sara Bugbee Winn, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steven Owens appeals the district court’s order accepting

the magistrate judge’s recommendation to affirm the Commissioner’s

denial of disability insurance benefits.            We must uphold the

decision   to   deny   benefits   if   the   decision   is   supported   by

substantial evidence and the correct law was applied.              See 42

U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996).    We have thoroughly reviewed the administrative record and

the parties’ briefs and find no reversible error.        Accordingly, we

affirm.    See Owens v. Barnhart, No. 1:05-cv-00037-jpj (W.D. Va.

Nov. 18, 2005).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -